Citation Nr: 0104557	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  99-22 817	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a head 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1943 to December 
1945, from April 1946 to March 1949, and from July 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a head injury.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for reasons more fully 
explained below, a remand is required.  

The veteran contends that he was hospitalized for treatment 
for a head injury that reportedly occurred during his 
service.  In February 1963 he filed a claim for service 
connection and reported that he in an Army hospital in 
England in "December 1943 or 1944" for "pneumonia and head 
injury".  Service medical records show no complaints or 
findings of a head injury, but do show that the veteran was 
hospitalized in December 1943 for pneumonia.  In a Report of 
Accidental Injury, completed in February 1963, the veteran 
claimed that in December 1959 he was a passenger in a car 
that ran into a ditch and he struck his head on the 
windshield.  He claimed he had a severe bump on his head, did 
not pass out, and did not "make or ask for any treatment".  
In a private physician's report dated in November 1962 it was 
noted that the veteran reported a history of an automobile 
accident in which his head struck the windshield, which was 
later clarified to be "three to four years" prior, and it 
was also noted that he had a normal EEG.  On VA examination 
in March 1963 the diagnosis was epilepsy, grand mal type, 
nocturnal, by history, and the examiner opined that there was 
no connection between the veteran's symptoms and his military 
experiences.

In October 1998 the veteran sought to reopen the claim, 
reporting that he fell out of a truck in England in 
approximately January 1944, and was in the hospital for 30 
days.  He claimed he had been going to doctors and taking 
medication for this head injury "for many years".  He also 
submitted Authorizations for Release of Information for a 
private physician, Dr. Poolos, and for a VA Medical Center, 
however, there is no indication that the RO sought to obtain 
these treatment records.  In light of the aforementioned new 
law, the RO should attempt to obtain such treatment records 
and associate them with the claims folder.  Also, in January 
1999, the veteran submitted a statement in which he claims 
that his doctor told him that his "stroke" was caused by an 
old head injury.  In support of his claim, the veteran also 
submitted an EEG, which was found to be "abnormal" and a CT 
scan of the head.  The RO should clarify which doctor the 
veteran referred to, and obtain complete treatment records 
from that doctor.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA 
or private, who have treated him for his 
reported residuals of head injury, 
including the doctor that the veteran 
referred to in his January 1999 statement.  
After securing the necessary releases, the 
RO should request copies of any previously 
unobtained medical records for association 
with the claims folder.  This should 
specifically include complete VA treatment 
records, as well as complete treatment 
records from Dr. Poolos.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Following the completion of all 
development, the RO should review the 
veteran's claim based on all of the 
evidence of record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


